Citation Nr: 0307119	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  98-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy due to exposure to herbicide agents 
(Agent Orange).

2.  Entitlement to service connection for axonal neuropathy 
due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the claim for further development in October 
1999.  Additionally, the Board undertook additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)-requesting an opinion of the VA Chief Public 
Health and Environmental Hazards Officer in February 2003.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals has been 
obtained.  

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to claimed 
exposure to herbicide agents used in the Republic of Vietnam.

4.  Competent medical evidence has been submitted indicating 
that it is at least as likely as not that the veteran has 
chronic peripheral neuropathy due to exposure to herbicide 
agents.

5.  There is no medical evidence of record, however, 
indicating the veteran has acute and subacute peripheral 
neuropathy, or axonal neuropathy, due to exposure to 
herbicide agents.


CONCLUSIONS OF LAW

1.  The veteran does not have acute and subacute peripheral 
neuropathy or axonal neuropathy as a result of a 
disease or injury incurred during service, including exposure 
to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309 (2002)

2.  The veteran has chronic peripheral neuropathy as a result 
of in-service exposure to herbicide agents.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In February 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claims, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran maintains that his peripheral neuropathy is due 
to his exposure to Agent Orange while in Vietnam.  He says 
his complaints of painful ankle and leg cramps, documented in 
his service medical records (SMRs), were the first 
manifestations of peripheral neuropathy and that he has 
suffered from this condition continuously since service.  He 
acknowledges there are other putative causes of his 
peripheral neuropathy contained in the record, so he has 
requested an examination, testing and an opinion to resolve 
this issue.

The veteran's service medical records indicate that he 
underwent bilateral varicose vein surgery in December 1964.  
He complained of pain in both ankles while exercising which 
the examiner noted was probably normal as the veteran was 
returning from exercising after surgery.  In March 1965, the 
veteran complained of left leg cramping and ankle problems.  
The examiner noted that the veteran was recently removed from 
physical profile due to varicose vein surgery.  

In a neurological consultation dated in August 1995, R. 
Guarino, M.D., stated that the veteran had an idiopathic, 
sensory neuropathy.  In a letter dated in September 1995, the 
veteran's private physician, Colin D. Hall, M.D., stated that 
the veteran had peripheral neuropathy of the lower 
extremities, most likely a hereditary, primarily sensory 
neuropathy.  In a January 1996 letter, Dr. Hall stated that a 
biopsy of the sural nerve indicated a mild axonal neuropathy 
compatible with a hereditary neuropathy not the result of 
taking Colchicines.   In a letter dated in June 1997, 
Dr. Hall stated that he was still at a loss to determine the 
etiology of the veteran's peripheral neuropathy.  He noted 
that Agent Orange certainly would not be a compatible 
etiology based on the literature.  He also noted that Agent 
Orange exposure is related to the subsequent development of 
porphyria, and that further testing should be accomplished.  
An April 1998 electromyogram (EMG) noted evidence of 
sensorimotor peripheral neuropathy, with mostly axonal 
features, much worse in the legs than arms.  In a disability 
determination evaluation dated in March 1999, William L. 
Brown, M.D., stated that the veteran had a severe peripheral 
neuropathy, involving pain, light touch, temperature and 
vibratory sensation.  

Pursuant to Board development, an opinion of the VA Chief 
Public Health and Environmental Hazards Officer, Susan Mather 
M.D., M.P.H., was obtained.  Dr. Mather stated that the 
veteran's findings appear to support a diagnosis chronic 
persistent peripheral neuropathy, as opposed to acute or 
subacute transient peripheral neuropathy, as defined by VA 
Agent Orange regulations.  Dr. Mather noted that the National 
Academy of Sciences, after an extensive review of the 
pertinent scientific and medical literature pertinent to 
herbicides used in Vietnam, concluded that evidence of an 
association between herbicides used in Vietnam and chronic 
persistent peripheral neuropathy was inadequate or 
insufficient.  Therefore, Dr. Mather concluded that it was 
not at least as likely as not that herbicides were the cause 
of the veteran's chronic peripheral neuropathy.  Dr. Mather 
also stated that the onset of the veteran's peripheral 
neuropathy was unclear from an examination of the record 
ranging from the 1970's to the 1990's.  The veteran contended 
that his complaints of painful ankle and leg cramps contained 
in his service medical records were the first prodromal 
manifestation of peripheral neuropathy, and that he has 
suffered from this condition continuously since service.  
Other medical records suggest that the onset of the 
peripheral neuropathy was in the 1990's.  Dr. Mather also 
stated that she was in agreement with the neurologists who 
have examined the veteran.

In a letter dated in March 2003, the Chief of the Neurology 
Section of the Durham, North Carolina, VA Medical Center 
(VAMC), stated that the veteran's peripheral neuropathy may 
have started as long as 30 years ago and is characterized by 
pain and numbness.  He also noted that either the veteran's 
glucose intolerance or exposure to Agent Orange caused his 
peripheral neuropathy.  The examiner noted that the 
peripheral neuropathy was distal, symmetric, and sensory 
(greater than motor and axonal) in nature.  The examiner also 
stated that an ingredient in Agent Orange, dioxin, can cause 
a slowly progressive distal symmetric, and sensory (greater 
than motor and axonal) neuropathy.  He concluded that it was 
at least as likely as not that toxic exposure to Agent 
Orange, as opposed to glucose intolerance, caused the 
veteran's peripheral neuropathy.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated during service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110.  If an organic 
disease of the nervous system is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
still permissible on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Having served in the Republic of Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to an 
herbicide agent (Agent Orange).  See 38 U.S.C.A. § 1116(f).  

The Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).  The Secretary has determined that 
there was no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 57,589 (1996) 
(codified at 38 C.F.R. §§ 3.307, 3.309).  

Acute and subacute peripheral neuropathy are diseases 
associated with herbicide exposure.  38 C.F.R. § 3.309(e).  
But as acute and subacute peripheral neuropathy has never 
been diagnosed, service connection for this presumptive 
condition is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.  Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 
as requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

That, however, notwithstanding, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing his entitlement to service connection in 
these types of situations so long as there is proof of actual 
direct causation.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039 (1994).  But 
competent medical evidence is required where, as here, the 
determinative issue involves medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Giving the veteran the benefit-of-the-doubt, then, since a VA 
neurologist has concluded that the veteran's chronic 
peripheral neuropathy was caused by exposure to Agent Orange, 
service connection for chronic peripheral neuropathy is 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence, however, is against the 
claims for service connection for acute and subacute 
peripheral neuropathy, and axonal neuropathy, since there is 
no evidence that the veteran currently has these conditions.  
Thus, the benefit-of-the-doubt rule does not apply, and these 
claims must be denied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for chronic peripheral neuropathy is 
granted.

Service connection for acute and subacute peripheral 
neuropathy, and for axonal neuropathy, is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

